Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US 2018/0350150) and Sasada et al. (US 5,692,061).

Regarding claim 1 (and similarly claims 11 and 16), Powderly discloses a computing device [Fig. 2 and paragraph 52 (“The local processing and data module 260 may include a hardware processor, as well as digital memory”)]:
capturing an image from a camera viewpoint, the image depicting a physical keyboard;
[Fig. 25 and paragraphs 386 (“…At block 2504…receive a first image…includes…a physical keyboard”)]
detecting one or more shape features of the physical keyboard depicted in the image by comparing pixels of the image to a predetermined shape template, the predetermined shape template representing visual characteristics of spaces between keyboard keys;
[Figs. 7, 13, 25 and paragraphs 138 (“…track the location of the physical keyboard using…a template to match the positions of the keys in the physical keyboard”), 388 (“…determine the first location/orientation of the physical keyboard using…visual characteristics…comprise…a shape of a surface of the physical keyboard”)]

Powderly does not expressly disclose the following, which are taught by Sasada:
accessing predetermined shape features of a keyboard model associated with the physical keyboard;
determining a pose of the physical keyboard based on comparisons between (1) the detected one or more shape features of the physical keyboard and (2) projections of the predetermined shape features of the keyboard model toward the camera viewpoint
[Figs. 2, 14, 24b (distance image); 26-28; col. 6, lines 39-48 (“In Fig. 2…Images photographed by the television cameras 10a and 10b are associated with each other…to generate a distance image in a three-dimensional image generator 348”); col. 7, line 64-col. 8, line 4 (“…the presence or absence of a T-shaped connection is judged, whereby an intersection point G4 in the T-shaped connection is extracted…FIG. 14.  And a zone having a predetermined range and having a center corresponding to the intersection point G4 of the T-shaped connection is applied to a distance image I3 to detect a three-dimensional position or posture of the objective from a distance partial image”); col. 9, lines 4-30 (“…when such an objective 8 as shown in FIG. 26 is present, a partial image corresponding to the top surface of the objective 8 is extracted from a distance image obtained by photographing the objective 8…in FIG. 27, three-dimensional positions of points on the top surface of the objective…are then projected onto a plane…A projected image thus obtained and a previously-registered template image M (such as shown in FIG. 28b) are subjected to a pattern matching therebetween to find a position and posture of the objective of the projected image”).  Note that the distance image of an objective is considered a model of that objective.  Note further that the objective being a keyboard is disclosed by Powderly; Sasada is applied to teach projecting the objective (such as a keyboard) and perform pose determination]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Powderly with the teaching of Sasada as set forth above.  The reasons for doing so at least would have been to determine the position and posture of the object of interest, as Sasada indicates in col. 8, lines 2-4.

Regarding claims 2, 3 (and similarly claims 12, 13, 17, 18); 4 and 5, the combined invention of Powderly and Sasada further discloses the following:
(Claims 2, 12, 17) wherein the predetermined shape template is a T-shape template with a trunk portion and a roof portion, the trunk portion representing visual characteristics of a space between two keyboard keys in a first keyboard row
[Powderly: Paragraph 138 (“…the object recognizer 708…use a template to match the positions of the keys in the physical keyboard. The template may track the shape of the physical keyboard's surface”),
Sasada: col. 7, line 64 (“…the presence or absence of a T-shaped connection is judged”).  Note that the physical keyboard (Fig. 13A of Powderly) has many horizon and vertical linear gaps that strongly suggest shape-based features such as a T-shaped connection taught by Sasada]
(Claims 3, 13, 18) wherein the roof portion of the T-shape template represents visual characteristics of a space between (1) a portion of the first keyboard row corresponding to the two keyboard keys in the first keyboard row and (2) one or more keyboard keys in a second keyboard adjacent to the first keyboard row
(Claims 4) wherein the first keyboard row is: a top-most row of a keyboard, the roof portion of the T-shape template representing visual characteristics of a space above the two keyboard keys in the first keyboard row; or a bottom-most row of the keyboard, the roof portion of the T-shape template representing visual characteristics of a space below the two keyboard keys in the first keyboard row.
(Claim 5) wherein the predetermined shape template is a T-shape template with a trunk portion and a roof portion, the trunk portion representing visual characteristics of a space between a first keyboard key in a first keyboard row and a second keyboard key in a second keyboard row, the second keyboard row being adjacent to the first keyboard row, wherein: the first keyboard key is the right-most key in the first keyboard row and the second keyboard key is the right-most key in the second keyboard row, the roof portion of the T-shape template representing visual characteristics of a space right of the first keyboard key and the second keyboard key; or the first keyboard key is the left-most key in the first keyboard row and the second keyboard key is the left-most key in the second keyboard row, the roof portion of the T-shape template representing visual characteristics of a space left of the first keyboard key and the second keyboard key
[Per the analysis of claim 2 and 3 above.  Note that of the limited number of horizontal and vertical shapes features form by the rows of keys shown in Fig. 13A of Powderly, one of ordinary skill in the art would have been motivated to try each and can be expected to achieve the predictable result of find a T-shaped template that results in good matching performance]

Regarding claim 6 (and similarly claims 14 and 19), the combined invention further discloses: 
wherein comparing the pixels of the image to the predetermined shape template comprises: 
partitioning the image into a plurality of pixel blocks, each pixel block comprising a plurality of pixels; for each of the pixel blocks;
determining visual characteristics of the pixel block based on pixel intensities associated with the plurality of pixels in the pixel block;
[Powderly: Fig. 14 and paragraph 149 (“Fig. 14…The physical keyboard 1420 can be separated into sections such as 1412, 1414, and 1416, and other sections 1418].  Note that the pixels in the corresponding sections of the image of the physical keyboard have characteristics that are their intensities]
comparing the visual characteristics of the pixel block to the predetermined shape template representing the visual characteristics of the spaces between the keyboard keys;
detecting the one or more shape features of the physical keyboard depicted in the image based on the comparison of the visual characteristics of the pixel block of the image with the predetermined shape template representing the visual characteristics of the spaces between the keyboard keys
[Sasada: Fig. 28b and A projected image thus obtained and a previously-registered template image M (such as shown in FIG. 28b) are subjected to a pattern matching therebetween to find a position and posture of the objective of the projected image”).  Note that Official Notice is taken that it was well known in the art prior to the effective filing date that template matching is typically performed in the manner set forth in the two limitations above]

Regrading claim 7 (and similarly claims 15 and 20), Official Notice is taken that comparing pixel intensities (e.g., by applying a Sobel filter )in order to obtain well known features of a region such as gradients and the variance of a region in the manner set forth in the claim (“comparing pixel intensities associated with at least one portion of the pixel block to another portion of the pixel block to determine a gradient and a variance of the pixel intensities associated with the various portions of the pixel block”) was well known in the art prior to the effective filing date of the effective filing date of the claimed invention.

>>><<<
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US 2018/0350150) and Sasada et al. (US 5,692,061) as applied to claims 1-7 and 11-20 above, and further in view of Hauenstein et al. (AU 2018101226A4).

Regarding claim 8, the combined invention of Powderly and Sasada discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Hauenstein:
rendering a representation of the keyboard model to match the pose of the physical keyboard
[Fig. 5F2 and paragraph 316 (“…Display 112 shows a live view of the physical space 5200 as captured by the camera, including a displayed version 5204b of table 5204a and a rendered virtual box 5604 displayed at a location in the simulated environment that corresponds to physical box 5602 as detected by the camera”).  Note that Powderly discloses that the keyboard is the object of interest]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Hauenstein as set forth above.  The reasons for doing so at least would have been to be able to adjust the appearance of the respective virtual user interface object in accordance with a magnitude of movement of the input relative to the respective physical object, as Hauenstein indicates in the abstract.

>>><<<
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US 2018/0350150) and Sasada et al. (US 5,692,061) as applied to claims 1-7 and 11-20 above, and further in view of Lien et al. (US 2011/0251719).

Regarding claim 9, the combined invention of Powderly and Sasada discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Lien:
identifying the keyboard model from a database comprising a plurality of keyboard models by comparing the detected one or more shape features of the physical keyboard with predetermined shape features of the plurality of keyboard models in the database
[Fig. 1 and paragraphs 42 (“…the acquired parameters and a model that can be selected from a plurality of models are employed to determine the positions of keys on a keyboard”), 54 (“…different models have been developed that make it possible to determine positions of keys on a key panel of any desired configuration”), 57 (“…the layout of the rows and columns is approximated by straight lines in certain sections. In various sections, the straight lines can have different directions that are each described by a parameter that is referred to here as a gradient parameter”), 60 (“…The type of keyboard…can also be determined using automatic object recognition on the basis of an image of the keyboard. On the basis of the input or selection, the computation module performs the subsequent computation of the positions of the keys using the model that belongs to that type of keyboard”).  Note that the collection of the plurality of keyboard models is considered a database]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Lien as set forth above.  The reasons for doing so at least would have been to make it possible to determine positions of keys on a key panel of any desired configuration, as Lien indicates in paragraph 54.


>>><<<
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al. (US 2018/0350150) and Sasada et al. (US 5,692,061) as applied to claims 1-7 and 11-20 above, and further in view of Si et al. (CN 101986717B).

Regarding claim 10, the combined invention of Powderly and Sasada discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Si:
wherein the predetermined shape template is a L-shape template or a X-shape template
[Figs. 9a, 9b and paragraph 36 (“…shown in FIGS. 9b and 9a, edge shape template comprises a T-shape template and L form template”).  Note: that the object to be template matched being a keyboard is disclosed by Powderly]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Si as set forth above.  The reasons for doing so at least would have been to facilitate the extraction of desired shaped features, as Si indicates in paragraph 11.

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Griffin (US 2014/0035819)—[Fig. 1 and paragraph 25(“…glasses 104 can include one or more light sensors or image sensors that…work with the aforementioned light sources 202 on the keyboard 100 to thereby provide…a present location, relative distance, and orientation of the keyboard 100 with respect to the user's field and point of view”)]
Jung (US 2009/0207045)—[Figs. 3, 6, 10, 113 and paragraphs 78 (“…When a pattern of the parking slot markings is rectangular, a search is made for a T-shaped target pattern”), 79 (“The search for the target pattern may be implemented by template matching with a particular pattern of a skeleton or an outer edge of a line segment of the parking slot markings…finding parameters representing a center point and an angle that minimize a matching error of a target pattern template”), 89 (“In Fig. 6…there is a T-shape formed by center-lines of the met line segments”), 93 (“…determines a position and an orientation of a target pattern on the assumption that one target pattern exists in a rectified image”), 103 (“FIG. 10…showing a target pattern template of the rectangular parking slot markings”), 109 (“FIG. 11A shows an intersection point of the skeleton of the parking slot markings. FIG. 11B shows the optimum arrangement of the target pattern template obtained by performing the GA”)]
Li et al. (US 2020/0200906)—[Paragraph 25 (“…the general shape of a vehicle in a 2D birdview projection of 3D LIDAR point cloud data is a U-shape…the shape…could also be an L-shape”)]
Cavallaro (Au 2019200032A1)—[P. 7, lines 15-23 (“…virtual model including at least an anchor point to a physical location and an orientation; estimating…a field of view of the portable computing device based upon a location and an orientation of the portable computing device; anchoring…the virtual model relative to the field of view…using the anchor point and the orientation of the virtual model; and rendering the virtual model on image data associated with the field of view based upon the anchoring of the virtual model”)]
Boulanger (“Application of augmented reality to industrial tele-training,” First Canadian Conference on Computer and Robot Vision, 2004. Proceedings; Date of Conference: 17-19 May 2004)—[Sects. 2.1.1 (“…2. Selecting the quadrilateral regions…3. Searching and recording the four corners of the quadrilateral region found in step (2)”), 2.1.3 (“Four bits at the corners of the pattern determine the orientation of the marker in the camera's view”), 2.1.4 (“The recognized marker region is used for estimating the camera position and orientation relative to the marker”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 27, 2022